      CASE 0:18-cv-03134-SRN-HB Document 1-2 Filed 11/08/18 Page 1 of 1



 STATE OF MINNESOTA                                                     DISTRICT COURT

 COUNTY OF HENNEPIN                                       FOURTH JUDICIAL DISTRICT
                                                       CASE TYPE: PERSONAL INJURY

 Julian Maylon Gray,                                             Court File No. _________

               Plaintiff,

               vs                                        NOTICE OF FILING A
                                                        NOTICE FOR REMOVAL
 Brian Ellis Brooks, and individual and
 C.R. England, Inc., a Utah Corporation,

               Defendants.


       On November 7, 2018, defendants filed its Notice of Removal of Civil Action to the

United States District Court with the United States District Court for the Fourth District of

Minnesota, a copy of which is attached hereto and hereby served upon you.

       A copy of the Notice is being filed with the Court Administrator of the Fourth Judicial

District of the State of Minnesota.

Dated: November 7, 2018.                   Lind, Jensen, Sullivan & Peterson
                                           A Professional Association


                                                  s\ Matthew D. Sloneker
                                           By_______________________________
                                                  Brian A. Wood #141690
                                                  Matthew D. Sloneker #338953
                                           Attorneys for Defendant
                                           1300 AT&T Tower
                                           901 Marquette Avenue South
                                           Minneapolis, Minnesota 55402
                                           (612) 746-0151
                                           brian.wood@lindjensen.com
